DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, mapping, rendering, providing, and facilitating  limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations “receiving, mapping, rendering, providing and facilitating” under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “processor, non-transitory computer readable medium, memory, webpage, web browser, devices, server”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, processor, memory, webpage, web browser, devices, server”)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Salles U.S. Pre-Grant Publication No. 2012/0166960
As per Claims 1 and 9-13, Salles teaches receiving, from a first server associated with a first entity, at a web browser on a device, a webpage with a ticket inventory from the first server (see para. 18 and 29); 
receiving, from a second server associated with a second entity, a map pre-defined according to an event and a site, wherein the first entity and the second entity are different entities (see para. 34); 
mapping, on the device with the web browser, seats from the ticket inventory with respective sections on the map until each ticket of the ticket inventory received from the first server is mapped against a section (see para. 70); 
rendering, on the webpage displayed on the device, a combination of the map and an indication of a quantity of tickets in the ticket inventory, an amount for each ticket of the 
facilitating selection of a ticket by providing the map (see para. 87) 
wherein the first server is a client's server (see para. 34).
wherein the second server is a service provider's server (see para. 34).
wherein the user interface is loaded on the electronic (see para. 34)
device in a web browser enabling web browsing through the Internet.
As per Claim 2 and 14, Salles teach teaches the system of claim 1 as described above. Salles further teaches wherein the seats from the ticket inventory are mapped with respective sections on the map using an abbreviations and alias enabled search and the abbreviations and alias are used for searching relevant sections corresponding to the ticket inventory on the map (see para. 85 and 89);  and 
As per Claims 3 and 15, Salles teach teaches the system of claim 1 as described above. Salles further teaches wherein the selection of a ticket is performed on the webpage displayed on the device (see para. 18 and 29).
As per Claims 4 and 16, Salles teach teaches the system of claim 1 as described above. Salles further teaches further comprising mapping of out of map sections in the ticket inventory if the map has an out of map section (see para. 90).
As per Claims 5 and 17, Salles teach teaches the system of claim 1 as described above. Salles further teaches wherein the second server interacts with an external tabular ticket list of the ticket inventory provided on the webpage (see para. 79 and fig. 7).
As per Claim 6, Salles teach teaches the system of claim 1 as described above. Salles further teaches wherein the second server generates a tabular ticket list of the ticket inventory on the webpage (see para. 79 and fig. 7).
As per Claim 7, Salles teach teaches the system of claim 1 as described above. Salles further teaches wherein the map comprises a different color for each section (see para. 89).
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salles U.S. Pre-Grant Publication No. 2012/0166960 in view of Official Notice
As per Claims 8 and 20, Salles teach teaches the system of claim 1 as described above. Salles further teaches wherein the map comprises three dimensional section views. Official Notice is taken that providing three-dimensional view was old and well kown in the art of online ticketing at the time of invention. It would have been prima facie obvious to one of ordinary skill in the art to modify the system of Salles to include the teachings of official notice to provide a more accurate view of a ticketed seat. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/ Primary Examiner, Art Unit 3628